Title: To Benjamin Franklin from Jonathan Williams, Jr., 21 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir
Nantes Decr 21. 1779
As perhaps the inclosed accot of Genl Sullivans Successes against the Indians & Tories has not yet reached you I thought it worth the Postage.—
I am in haste (Post agoing) ever your dutifull & affectionate kinsman
Jona Williams J
 Addressed: A Monsieur / Monsieur Franklin ministre / plénipotentiaire des / Etats unis de l’amerique / septentrionalle / a Passy / près Paris
Notation: Jona Williams 21 Dec 1779
